DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 09/20/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s amendments and remarks filed on 09/20/2021 have been fully considered but they are moot in light of the new grounds of rejection presented below and necessitated by the amendments presented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “fixed TRP allocation per , does not reasonably provide enablement for “wherein resource block groups having an even index correspond to a first TCI state and resource block groups having an odd index correspond to a second TCI state, in response to the two PDSCHs being received non-overlapping in the frequency domain”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Is there a corresponding relationship, based on the specification as filed, between TCI states, non-overlapping PDSCHs, and RBG mapping? If so, appropriate citation of where in the specification it can be found is respectfully requested.

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “mapping types for PDSCH, and three methods for the mapping, which all require two or more PDSCHs sharing at least some time and frequency resources” (paragraphs 0237-0240), does not reasonably provide enablement for “the two PDSCHs correspond to a same number of symbols and a same PDSCH mapping type, in response to the two PDSCHs being received non-overlapping in the time domain”, as amended in the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification as filed only makes mention of the non-overlapped resources in paragraphs 0250, 0252, 0250 of the printed publication, mainly being related to the UE capability reporting and NC-JT. If there is a direct relationship between the mapping type and non-overlapping PDSCHs a clear indication of the support for that is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US Patent Application Publication 2020/0053757; hereinafter Bagheri) in view of Vilaipornsawai et al. (US Patent Application Publication 2020/0008231; hereinafter Vilaipornsawai).
Regarding claims 1 and 11 Bagheri discloses a method for and a user equipment (UE) in a communication system, the UE comprising:
(fig. 2, transmitter/receiver 210 and 212); and
a controller (fig. 2, processor 202) configured to:
receiving, from a base station, a downlink control information (DCI) indicating two transmission configuration indicator (TCI) states and including resource allocation information for one or more PDSCHs (paragraphs 0069-0070, 0073, 0078; wherein the UE receives the PDCCHs associated with the same DCI, and two active TCIs and including PDSCHs scheduling); and
receiving the one or more PDSCHs based on the two TCI states and the resource allocation information (paragraphs 0083-0088; wherein the UE decodes scheduled PDSCHs with activated TCI sates),
wherein each of the two TCI states is associated with each of two PDSCHs having non-overlapping time domain resource allocation, respectively, in response to the two PDSCHs being received non-overlapping in a time domain (paragraphs 0083-0088; TCIs can be associated with a PDSCH, PDSCHs transmission can be non-overlapping in time).
While Bagheri discloses a UE capable of receiving multiple PDCCHs (paragraphs 0054, 0056), it fails to explicitly disclose transmitting, to a base station, capability information of the UE for a scheme to receive one or more physical downlink shared channels (PDSCHs) based on a single downlink control information (DCI). However, Vilaipornsawai in the same field of endeavor discloses transmitting, to a base station, capability information of the UE for a scheme to receive one or more physical downlink shared channels (PDSCHs) based on a single downlink control information (DCI) (paragraphs 0074, 0086-0087; wherein the UE transmits to the network UE capability information indicating the number of PDCCHs the UE can monitor which relates to the receiving chains of the UE and its capability to receive in the multiple chains). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bagheri with the teachings of Vilaipornsawai, in order to enhance reliability (Bagheri: paragraph 0052).
Regarding claims 6 and 16 Bagheri discloses a method for and a base station in a communication system, the base station comprising:
a transceiver (fig. 3, transmitter/receiver 310,312);
a controller (fig. 3, processor 302) configured to:
transmit, to a user equipment (UE) via the transceiver, a downlink control information (DCI) indicating two transmission configuration indicator (TCI) states and including resource allocation information for one or more PDSCHs (paragraphs 0069-0070, 0073, 0078; wherein the UE receives the PDCCHs associated with the same DCI, and two active TCIs and including PDSCHs scheduling); and
transmit, to the UE via the transceiver, the one or more PDSCHs based on the two TCI states and the resource allocation information (paragraphs 0083-0088; wherein the UE decodes scheduled PDSCHs with activated TCI sates),
wherein each of the two TCI states is associated with each of two PDSCHs having non-overlapping time domain resource allocation, respectively, in response to the two PDSCHs being received non-overlapping in a time domain (paragraphs 0083-0088; TCIs can be associated with a PDSCH, PDSCHs transmission can be non-overlapping in time).
 (paragraphs 0074, 0086-0087; wherein the UE transmits to the network UE capability information indicating the number of PDCCHs the UE can monitor which relates to the receiving chains of the UE and its capability to receive in the multiple chains). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bagheri with the teachings of Vilaipornsawai, in order to enhance reliability (Bagheri: paragraph 0052).
Regarding claims 2, 7, 12 and 17 the modified Bagheri discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16, wherein each of the two TCI states is associated with each of two PDSCHs having non-overlapping frequency domain resource allocation, respectively, in response to the two PDSCHs being received non-overlapping in a frequency domain (paragraphs 0054-0056; wherein the resources can be non-overlapping in frequency).
Regarding claims 3, 8, 13 and 18 the modified Bagheri discloses the methods of claims 2 and 7, the UE of claim 12 and the base station of claim 17, wherein a specific number of first physical resource blocks (PRBs) correspond to a first TCI state and remaining PRBs correspond to a second TCI state, in response to the two PDSCHs being (paragraphs 0068-0070; wherein a CORESET, which comprises a number of PRBs, has two active TCIs active, each TCI corresponding to a set of resources in the set).
Regarding claims 4, 9, 14, and 19 the modified Bagheri discloses the methods of claims 2 and 7, the UE of claim 12 and the base station of claim 17, wherein resource block groups having an even index correspond to a first TCI state and resource block groups having an odd index correspond to a second TCI state, in response to the two PDSCHs being received non-overlapping in the frequency domain (paragraphs 0085, 0093, 0097, 0099; DCI indicates CORESET index to use).
Regarding claims 5, 10, 15, and 20 the modified Bagheri discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16, the two PDSCHs correspond to a same number of symbols and a same PDSCH mapping type, in response to the two PDSCHs being received non-overlapping in the time domain (paragraphs 0090-0092; PDSCH length about 4 symbols, mapping types A or B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0221428 to Moon et al. – that discloses a base station may determine a beam to be applied to transmission of a physical signal or a channel on the basis of the beam quality information reported from the terminal, and configure one or a plurality of transmission configuration information (TCI) states for the physical channel (e.g., PDCCH or PDSCH) to the terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466